UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 21, 2011 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION (Exact name of registrant as specified in its charter) District of Columbia (state or other jurisdiction of incorporation) 1-7102 (Commission File Number) 52-0891669 (I.R.S. Employer Identification No.) Woodland Park 2201 Cooperative Way Herndon, VA 20171-3025 (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(703) 709-6700 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) qPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) qPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 21, 2011, the Board of Directors ofNational Rural Utilities Cooperative Finance Corporation ("CFC")approved the amendment, effective September 1, 2011, of the Employment Agreement dated as of January 1, 2008 (the "Agreement") between CFC andthe Chief Executive Officer of CFC, Sheldon C. Petersen (the "CEO"), to extend the term of employmentof the CEO from February 29, 2012 to February 28, 2015, unless otherwise terminated in accordance with the terms of the Agreement.The amended Agreement provides that, in addition to other compensation provided for in the Agreement, from January 1, 2011 through the remaining term of employment, CFC shall pay the CEO a base salary at an annual rate of not less than $790,000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION By: /s/ Steven L. Lilly Steven L. Lilly Senior Vice President and Chief Financial Officer Dated:July 25, 2011
